Breese, J. The facts in this case abundantly show that Gillespie stood to Bennett, the minor, in loco parentis, and had the care of the stock of cattle claimed by Bennett. He was, therefore, well authorized to make a demand of the property before suit brought. Blackstone says, (1 Bl. Com. 450,) that a parent may, by our law, maintain and uphold, his children in their law-suits, without being guilty of the legal crime of maintaining law-suits. A fortiori, he can demand his child’s property from a wrong doer. That demand was sufficient, though he did not specify each article composing the stock. A demand of “ Bennett’s stock,” if not objected to at the time, and no claim made that the demandant should be more specific, is sufficient. The defendants well knew, from the circumstances under which it was placed in their possession, that it 'was a stock of cattle—a collected number, feeding and ranging together—and the demand for the stock as stock was good. As to the objection that the verdict is against both the New-mans, when the demand was proved against one of them alone, that cannot avail here, as it was not made in the court below, where it might have been rectified. The case in 1 Cowen, 322, was a case in trover, and a conversion not being proved against both, the verdict was set aside. So in 4 Hill, 13, unless the defendants are shown to have been partners, in which case, a demand on one would have been sufficient. It would not be a violent presumption in this case, from the fact that the property was in possession of J. T. and S. P. Newman, that they were partners in its custody. There is no dispute about the ownership of this property—the defendants conceding that it was Bennett’s property. To sustain the verdict, we will consider the Newmans as partners in this particular transaction. The instructions given were correct, and those refused, were properly refused. The judgment is affirmed. Judgment affirmed.